


110 HR 7252 IH: To designate the structure of the Gateway Arch and the

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7252
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Clay introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the structure of the Gateway Arch and the
		  Old St. Louis Courthouse as National Historic Landmarks, to designate the
		  grounds of the Jefferson National Expansion Memorial surrounding the Arch for
		  inclusion on the National Register of Historic Places, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Jefferson
			 National Expansion Memorial was conceived in the 1930s to preserve St. Louis’s
			 role as the Gateway to the West. Land was acquired, competitions
			 were held, the renowned Arch was completed on October 28, 1965, and the Arch
			 itself was designated a National Historic Landmark on May 28, 1987.
			(2)The original
			 purpose of the Memorial, as described in President Roosevelt’s 1935 Executive
			 Order and later in the Jefferson National Expansion Memorial Act of 1954, was
			 to commemorate the past, and especially, to keep alive the daring and spirit
			 that moved pioneers to press westward before and after the consummation of the
			 Louisiana Purchase and the historic role of the rivers and St. Louis in
			 westward expansion.
			(3)To fully realize
			 the true promise and significance of the Memorial and its Landmark, the Arch,
			 the Memorial should connect with and be more accessible to the urban population
			 and the river and commemorate the pioneering spirit of migration throughout the
			 Nation by providing a visitor experience that includes educational,
			 instructional, and research programs, facilities, and technology
			 demonstrating—
				(A)the broad
			 diversity of migrants;
				(B)the policies and
			 conditions that produced migration;
				(C)the impact of
			 migration on the political, economic, social, and architectural development of
			 the Nation; and
				(D)a focus on African-American migration
			 patterns from slavery to the underground railroad, and especially the migration
			 of African-Americans from the south to northern industrial cities.
				(4)The project
			 described in paragraph (3) should be completed by October 28, 2015, the 50th
			 anniversary of the completion of the Arch, so that the area will be available
			 to better engage the American public when the Centennial of the National Park
			 Service is celebrated in 2016.
			(5)The Jefferson
			 National Expansion Memorial Act of 1954, which authorized the construction of
			 the Jefferson National Expansion Memorial and directed the Secretary to
			 construct the Memorial in accordance with the Eero Saarinen’s winning design
			 for the development and construction of the Memorial, recognized the importance
			 of highly visible cultural facilities and other attractions on the grounds of
			 the Memorial to its central purpose of promoting the connection and
			 significance of the historic St. Louis riverfront to the rest of the region,
			 and in turn, the region to the Nation.
			(6)The Museum of Westward Expansion should be
			 significantly improved before the Centennial of the National Park Service is
			 celebrated in 2016.
			2.DefinitionsFor the purposes of this Act:
			(1)MemorialThe term Memorial means the
			 Jefferson National Expansion Memorial.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)TrustThe term Trust means the
			 Jefferson National Expansion Memorial Trust
			3.National historic
			 landmark status of the gateway archTo ensure the protections of the National
			 Historic Preservation Act—
			(1)the structure of
			 the Gateway Arch and the Old St. Louis Courthouse are hereby designated by
			 Congress as National Historic Landmarks; and
			(2)the grounds of the Memorial surrounding the
			 Arch are hereby designated by Congress for inclusion on the National Register
			 of Historic Places.
			4.Authority of the
			 secretaryThe Secretary may
			 take the following actions:
			(1)Enter into
			 agreements with the Trust to plan and develop the St. Louis riverfront between
			 Eads and Poplar Street bridges, the Memorial grounds including the interstate
			 highway and roadways now traversing them, Luther Ely Smith Square, and the Old
			 Courthouse as a single project area. The master plan for the project area and
			 the design of its highly visible elements shall be created pursuant to
			 international design competitions to be conducted by the Trust as extensive as
			 the 1947 competition which resulted in the selection of Eero Saarinen’s Arch
			 design.
			(2)Enter into an
			 agreement with the Trust to facilitate the planning, construction, and
			 operation of a cultural facility on Federal land within the boundary of the
			 Jefferson National Expansion Memorial to enhance the visitor experience of the
			 Memorial and for exhibitions, learning and interpretation associated with
			 American migration, and other terms and conditions the Secretary determines to
			 be necessary. An agreement authorizing the Trust to occupy or operate the
			 cultural facility shall also provide for conveyance by the Trust to the United
			 States of all right, title, and interest in such cultural facility.
			(3)Transfer one or
			 more portions of the Memorial grounds to the administrative jurisdiction of the
			 Trust and enter into agreements with the Trust for the Trust to assist in the
			 implementation of the Final General Management Plan and Record of
			 Decision.
			(4)Enter into
			 agreements with the Trust for such other facilities and services provided in
			 the design competitions in furtherance of the purposes of this Act, including
			 completing the project described in paragraph (3) of section 1 not later than
			 October 28, 2015.
			
